THE          ATIWDRNEY                   GENERAL
                                       OF      -XAS

                                 AUSTXN,       'I-EXAR 78711


                                        November IO,1967



Honorable Homer Garrison, Jr.                     Opinion No. M-l 56
DireCtor, Texas Department of Public. Safety
P. 0. Box 4087, North Austin Station              Re: Whether under Senate Bill No. 15, 60th
Austin, Texas 7875 1                                  Legislature, authorizing the Department of
                                                      Public Safety to purchase land and to con-
                                                      struct a subdistrict headquarters building in
                                                      El Paso, the Department may purchase the
                                                      land together ,with the desired fully con-
                                                      structed building, without the necessity of
Dear Colonel Garrison:                                construction.

               In your request for an opinion from this office you state the following:

                “We request your opinion on the following: Senate Bill i5 of the 60th
        Legislature provides in part as follows:

               ‘$ ‘From funds appropriated above for the Department of Public Safety
       Construction Program, the Department is authorized to undertake the follow-
       ing projects:

               “ ‘. . 1

              “ ‘7. For the purchase of land and the construction of a subdistrict
       headquarters building in El Paso.’

               “The Department has located property in El Paso, Texas, with a suit-
        able building which will provide necessary facilities. Can the Department pur-
        chase this property even though there will be no construction required?
               ‘I. . .”

                In construing the statute, the Court must look to the object to be accomplished
and place on it a reasonable or liberal construction which will best effect its purpose rather than
one which will defeat it. 82 C.J.S. 593, Statutes, Sec. 323, An act should be given a practical and
reasonable rather than a literal construction so as to accomplish as nearly as possible the intent of
the Legislature. Brown and Root v. Durhnd. 126 Tex. 20, 84 S.W.Zd 1073 (1935). A statute will


                                               -727-
Col. Homer Garrison, Jr., page 2,



be construed in such manner as to accomplish the legislative intent Independent Life Insurance
Company Y. Work, 124 Tex. 28 1, 77 S.W.2d 1036 (1934). T’heaim and object of construction is
to ascertain and enforce the legislative intent. Kay Y. Schneider, 110 Tex. 369, 218 SW. 479
(1920).

                By enacting said Senate Bill No. 15, the 60th Legislature intended to authorize
the Department of Public Safety to aCquire a subdistrict headquarters building in El Paso, Texas.
The purchase of land includes the purchase of any permanent improvements situated upon the
land. The object for which the legislation was enacted will be fulfilled by purchasing land with a
suitable building on it.

               It is the opinion of this office that the Department of Public Safety has the au-
thority under Senate Bill No. 1S of the 60th Legislature to purchase land in El Paso, Texas, with
a suitable subdistrict headquarters building upon it even though no construction is required.

                                     SUMMARY

              Senate Bill No. 15 of the 60th Legislature authorizes the Department of
       Public Safety to purchase land in El Paso, Texas, with a suitable subdistrict
       headquarters building upon it even though no construction will be required.




                                                      ney General of Texas

Prepared by Jack Sparks
Assistant Attorney General

APPROVED:
OPINION COMMI’ITEE

Hawthorne Phillips, Chairman
Kerns B. Taylor, Co-Chairman
W. V. Geppert
Pat Cain
Steve Hollahan
Joseph H. Sharpley

STAFF LEGAL ASSISTANT’
A. J. Carubbi, Jr.

                                              -728.